Citation Nr: 0910881	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left leg shin 
splints, evaluated as 10 percent disabling prior to January 
1, 2007, and as noncompensable therefrom, 
to include the propriety of the reduction of a 10 percent 
rating. 

2.  Entitlement to an increased rating for right leg shin 
splints, evaluated as 10 percent disabling prior to January 
1, 2007, and as noncompensable therefrom, 
to include the propriety of the reduction of a 10 percent 
rating. 

3.  Entitlement to service connection for a right knee 
condition, claimed as secondary to right leg shin splints.

4.  Entitlement to service connection for a left knee 
condition, claimed as secondary to left leg shin splints.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1993 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Board can 
decide these claims. 

First, with regard to the Veteran's claim for increased 
ratings for service-connected shin splints, the record does 
not contain sufficient for rating purposes.  The Veteran's 
shin splint disability is rated according to Diagnostic Code 
5262.  A 10 percent rating is assignable for impairment of 
the tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent rating is assignable when there is malunion of the 
tibia and fibula with marked knee or ankle disability, and a 
maximum evaluation of 40 percent is assignable for nonunion 
of the tibia and fibula with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).    

The Veteran had a VA examination in January 2006.  The 
January 2006 examination report is inadequate for rating 
purposes because the report does not contain range of motion 
findings for the knees and ankles.  Such findings are 
necessary to evaluate the Veteran's disability according to 
Diagnostic Code 5262.  Therefore, on remand, the Veteran 
should be afforded a new VA examination for the evaluation of 
his shin splint disability. 

Additional action is also necessary to satisfy VA's duty to 
assist with the development of the Veteran's claim for 
service connection for bilateral knee disabilities.  The duty 
to assist requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  In the present case, VA medical 
records reflect complaints of bilateral knee pain and a 
diagnosis of degenerative changes of the knees.  Moreover, 
there is no dispute as to the Veteran's shin splint 
disability.  In light of the foregoing, a VA examination is 
required to determine whether there is a relationship between 
the Veteran's service-connected shin splints and the claimed 
bilateral knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner's report 
should indicate that such a review was 
conducted.  The examiner should evaluate 
the current severity of the Veteran's 
bilateral shin splints.  The examination 
report should include complete range of 
motion findings for the bilateral knees 
and ankles.  The examiner should also 
identify any functional impairment 
associated with the Veteran's shin splints 
and should indicate whether the Veteran's 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  If possible, the 
examiner should identify any loss of range 
of motion due to pain in terms of degrees.    

 The examiner should also diagnose any 
current disabilities of the left and right 
knees.  Following a thorough examination, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that a 
bilateral knee disability is proximately 
due to, the result of, or aggravated by 
the veteran's service-connected shin 
splints.  If the examiner determines that 
the veteran's knee disabilities have been 
aggravated by the service-connected shin 
splints, the examiner should report the 
baseline level of severity of the knee 
disorders prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2008).   If it is not possible to provide 
such an estimation, the examiner should so 
state.  The examiner should provide a 
detailed rationale for the opinions 
expressed.  

3.  Following the completion of the 
requested actions, the RO should then 
readjudicate the veteran's claims.  If the 
benefits on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




